DETAILED ACTION

Currently pending claims are 1 and 3 – 21.

Claim Objection
Claim 14 is objected to because of the following informalities (and Examiner respectfully request to correct as follows): Examiner respectfully notes there is an error of claim language mismatch between the original 2nd claim element of the claims filed on 4/19/2021 (w.r.t. the Final Office action) and the newly amended 2nd and 3rd claim elements of the (RCE) claims filed on 6/2/2021 and please correct the errors of mismatch at the next correspondence (if any) to meet the compliance of the claim amendments with the rules by using proper strike-through and underline with the needed claim languages on the claim 14.  

Response to Arguments
Applicant's arguments with respect to the subject matter of the instant claims have been fully considered but are not persuasive.
As per claim 1, Applicant asserts prior-art(s) does not teach “receiving at a redisplay computing environment, a data stream from a client browser of a remote access client system, wherein the data stream is used for redisplay at a remote system, wherein the data stream comprises a request for data” (Remarks: Page 1 – 2).  Examiner respectfully disagrees with the following rationale.
(a) Choi teaches the data as requested is converted and presented with a form different from an orignal format when forwarding to a display device of the remote access business platform of the client system (see below) (i.e. the 10remote access client system) – this constitutes the “redisplay” function (Choi: Col. 16 Line 50 – 56); and
(b) a remote access business platform of the client system, on the client side along with the server side’s document repository server (or DRM server), can be construed as an integrated system entity within a redisplay computing environment and a business platform along with a remote document file access device (see FIG. 27 / FIG. 45) constitutes a remote access client system – this is consistent with the disclosure of the instant specification (SPEC-PG.PUB: Para [0030] Line 3 – 10) and receiving the data stream from a browser of the client side of the access business platform of the client system (Choi: Figure 27 & Figure 45 (1) & (3), Col. 63 Line 24 – 26, Col. 67 Line 13 – 45, Col. 34 Line 1 – 5 / Line 10 – 13, Col. 33 Line 10 – 24, Col. 63 Line 24 – 26 and Col. 16 Line 50 – 56); and
(c) auditing and controlling the document files with strict access control mechanism by the document repository server (or document distribution server or DRM server) such that unauthorized file transfer (i.e. retransmission) is not permitted to prevent information leakage of performing a file transfer over a network by checking and invalidating (denying) the file transfer unless the file format is modified to conform with a security controlled format as Digital Right Management (DRM)’s encrypting all sensitive files (Choi: Figure 45 & Col. 15 Line 44 – 45) – accordingly, the redisplay computing environment (see above) comprises a data processing pipeline, as a whole, to perform the typical security functions of validation, transformation, and auditing (i.e. the newly added claim 21) and as such Applicant's arguments are respectfully traversed.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (U.S. Patent 10,521,566). 
-14-Attorney Docket No.: FP00085-US	
As per Claim 14 (& Claim 1 and 7), Choi teaches a non-transitory, computer-readable storage medium embodying computer 2program code, the computer program code comprising computer executable instructions 3configured for:  
4receiving at a redisplay computing environment a data stream from a client browser of a remote access client system, wherein the data stream is used for redisplay at a remote system, wherein the data stream 3comprises a request for data (Choi: Choi: Figure 27 & Figure 45 (1) & (3), Col. 63 Line 24 – 26, Col. 67 Line 13 – 45, Col. 34 Line 1 – 5 / Line 10 – 13, Col. 33 Line 10 – 24, Col. 63 Line 24 – 26 and Col. 16 Line 50 – 56: see below):
(a) Choi teaches the data as requested is converted and presented with a form different from an orignal format when forwarding to a display device of the remote access business platform of the client system (see below) (i.e. the 10remote access client system) – this constitutes the “redisplay” function (Choi: Col. 16 Line 50 – 56); and
(b) a remote access business platform of the client system, on the client side along with the server side’s document repository server (or DRM server), can be construed as an integrated system entity within a redisplay computing environment and a business platform along with a remote document file access device (see FIG. 27 / FIG. 45) constitutes a remote access client system – this is consistent with the disclosure of the instant specification (SPEC-PG.PUB: Para [0030] Line 3 – 10) and receiving the data stream from a browser of the client side of the access business platform of the client system (Choi: Figure 27 & Figure 45 (1) & (3), Col. 63 Line 24 – 26, Col. 67 Line 13 – 45, Col. 34 Line 1 – 5 / Line 10 – 13, Col. 33 Line 10 – 24, Col. 63 Line 24 – 26 and Col. 16 Line 50 – 56); and
(c) auditing and controlling the document files with strict access control mechanism by the document repository server (or document distribution server or DRM server) such that unauthorized file transfer (i.e. retransmission) is not permitted to prevent information leakage of performing a file transfer over a network by checking and invalidating (denying) the file transfer unless the file format is modified to conform with a security controlled format as Digital Right Management (DRM)’s encrypting all sensitive files (Choi: Figure 45 & Col. 15 Line 44 – 45); and
(d) as such, the redisplay computing environment (see above) provides a data processing pipeline, as a whole, to perform validation, transformation, and auditing.
storing the data stream for inspection at an audit storage of the redisplay computing environment (Choi: see above & Col. 34 Line 1 – 5 / Line 10 – 13, Col. 67 Line 13 – 45, Col. 33 Line 10 – 24 and Col. 63 Line 27 – 30: (a) auditing and controlling the document files with strict access control mechanism by the document repository server (or document distribution server or DRM server), (b) unauthorized file transfer (i.e. retransmission) is not permitted to prevent unauthorized or malicious retransmission of the 6data (Choi: Col. 67 Line 40 – 45) and (c) so as to monitor the user request to prevent the file document being accessed by a malicious user – this is consistent and equivalient with the disclosure of the instant specification (SPEC-PG.PUB: FIG. 2 7 FIG. 3); 
inspecting the data stream at the redisplay computing environment (Choi: see above);
7receiving the data that is requested from a secure computing environment of the redisplay computing environment (Choi: see above & Figure 45: in response to the user / client request, receiving a file document from a business platform (as a part of the remote access business platform of the client system (see above: FIG. 27 / 45) associated with a secure computing environment);  
8modifying certain data from the secure computing environment to a different and proper format (Choi: see above & Col. 34 Line 1 – 5 / Line 10 – 13, Col. 33 Line 10 – 24, Col. 58 Line 10 – 23 and Col. 63 Line 21 – 23: the document repository server (or document distribution server or DRM server) modifying the data received from the business platform (see above) such as the conversion of the received file formats and the insertion of watermarks into the received file document according to the auditing and controlling mechanisms w.r..t a strict access control – (e.g.) modifying the data (i.e. the received file document as requested) by embedding text / image / audio watermarks for tracing capability – this is consistent with the disclosure of the instant specification (SPEC-PG.PUB: Para [0025]: the modification can include a watermark insertion to indicate a tracebility of data);  9and 
10sending from the redisplay computing environment, the modified data to the remote access client system (Choi: Figure 45 (4));
verifying at the redisplay computing environment, that the data stream is in the proper format and verifying at the redisplay computing environment that the modified data is in the proper format prior to sending the modified data (Choi: see above & Figure 45 & Col. 15 Line 44 – 45: preventing information leakage of performing a file transfer over the network by checking and invalidating (denying) the file transfer unless the file format is modified to conform with a security controlled format as Digital Right Management (DRM)’s encrypting all sensitive files).

As per claim 13 and 15, Choi teaches 1		2verifying that the data stream and data are in an expected format (Choi: see above & Figure 45 & Col. 15 Line 44 – 45: preventing information leakage of performing a file transfer over the network by checking and invalidating (denying) the file transfer unless the file format is modified to conform with a security controlled format as Digital Right Management (DRM)’s encrypting all sensitive files).  

1As per claim 3 – 4, Choi teaches wherein the received data stream is from client 2browser in the remote access client system and a transport is used for the data stream (Choi: Figure 27 & Figure 45 (1) & (3), Col. 63 Line 24 – 26 and Col. 34 Line 1 – 5 / Line 10 – 13, Col. 33 Line 10 – 24 and Col. 63 Line 24 – 26 / Line 65 – 67: (a) receiving a data stream w.r.t. a client / user request for data, wherein (b) the user request is a user input for requesting data transmitted from a remote client access (see FIG. 45(1)) along with a respective selected file document from a remote access business platform of the client system – this is consistent with the disclosure of the instant specification (SPEC-PG.PUB: Para [0030] Line 3 – 10), (b) a remote access business platform of the client system can be construed as an integrated system entity of a business platform and a remote document file access device (see above: FIG. 27 / FIG. 45), and wherein (c) the received data stream is from client browser at the client side w.r.t. the server side that includes the browsers of the business platform and the browser of the remote document file access device (Choi: FIG. 45) to transport the data stream as needed and (d) the web browser at the remote document file access device (see FIG. 45(1)) as a part of the remote access business platform of the client system, at the client side, provides the request for data 3and redisplays the data).  
As per claim 5, 11 – 12 and 18 – 19, Choi teaches the modifying the data comprises filtering of 2audio data and transformation of graphical data (Choi: see above & Figure 39, Figure 12, Col. 58 Line 10 – 23 and Col. 13 Line 25 – 28: (b) audio watermarking and (b) image watermarking).

As per claim(s) 6, 9 – 10 and 17, the claims contain(s) similar limitations to claim(s) 1 and thus is/are rejected with the same rationale.   

As per claim 8 and 16, Choi teaches wherein receiving the data stream is from a client 2browser of the remote client system (Choi: Figure 27 & Figure 45 (1) & (3), Col. 63 Line 24 – 26, Col. 67 Line 13 – 45, Col. 34 Line 1 – 5 / Line 10 – 13, Col. 33 Line 10 – 24 and Col. 63 Line 24 – 26: (a) on the server side, a secure document repository server (or document distribution server or DRM server) receives a data stream w.r.t. a client / user request for data (i.e. a user input for requesting data) along with a respective selected file document from an access business platform of the client system (see FIG. 27 / FIG. 45) – i.e. (b) receiving a data stream from a browser of the client side of the access business platform of the client system, wherein (c) the remote access business platform of the client system, on the client side, can be construed as an integrated system entity of a business platform and a remote document file access device (see FIG. 27 / FIG. 45) that constitutes a remote access client system as recited in the claim – this is consistent with the disclosure of the instant specification (SPEC-PG.PUB: Para [0030] Line 3 – 10)).

As per claim 20, wherein the sending the modified data is through a redisplay server (Choi: see above: the data as requested has been converted, at the server side, and presented as a form different from the orignal one when forwarding to a display device of the remote access business platform of the client system (i.e. the 10remote access client system, as recited in the claim) – this constitutes the “redisplay” function).

As per claim 21, wherein wherein the redisplay computing environment comprises a data processing pipeline that performs validation, transformation, and auditing (Choi: see above: auditing and controlling the document files with strict access control mechanism by the document repository server (or document distribution server or DRM server) such that unauthorized file transfer (i.e. retransmission) is not permitted to prevent information leakage of performing a file transfer over a network by checking and invalidating (denying) the file transfer unless the file format is modified to conform with a security controlled format as Digital Right Management (DRM)’s encrypting all sensitive files (Choi: Figure 45 & Col. 15 Line 44 – 45) – accordingly, the redisplay computing environment (see above) provides a data processing pipeline, as a whole, to perform the typical security functions of validation, transformation, and auditing).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2264 – 2021
---------------------------------------------------